Title: To Thomas Jefferson from Stephen Cathalan, Jr., 17 November 1788
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 17th. 9ber. 1788

I am since a too long time indebted with the Letter your Excelency honoured me the 13th. last august; if I have not answered you sooner, it has been more for want of Material objects worth of your attention than by neglect.
The New Constitution established in the United States of America is indeed a very happy event, it will render the Commonwealth, not only reputable but powerfull in very little Time, peace with algiers will be easilier made, and Consuls established in all the ports frequented by american vessels &c.
The Matters between France and Algiers have been settled. It is astonishing, that the most powerfull powers are obliged to purchase Peace from those Barbarians, but at same time French Bottom is preffered on the Italians and other nations in warr with them.
Your Letter for Mogador remained here 2 Months before an opportunity offered, and then convey’d.
I have ordered the olive trees, with olives to be seed, to be gott with Figs, Brignols, Raisins, Pistaches, Capers, but those only in very small quantity; every thing will be well packed in Barrels, with Sand Straw &c. but now I want good opportunities for Charles Town; I have to my address, a Vessel Bound to Boston, who will sail in a forthnight. I intend to send a part by that opportunity, if you approve it. In that Case be so good as to give me a direction there; I hope that frequent opportunities are there for that place.

The Man I employ is Mr. Mesmer well known in Paris, (I will give him a Letter for you when he will go next Spring). He has promised me to pay all his attention in the choice of the plants and in the Package. He will also furnish a Memorandum for the manner of Planting and Cultivating them. He preffers younger Plants than those commonly planted here, being more apt to grow.
You are apprised I suppose of the new arret du Conseil du Roy, forbiding of that day, the entrance in the Kingdom of all the foreing whale oils and sparmaceti, those of the united States appear to be included in the proscription, but mine arived here in last January in the full force of the arret of the 29th. last december, must be I hope excepted; some other Merchants are under seizure in my same case for oils from Portugal and England. I will be much obliged to you if you will interfere in my behalf.
I have received the inclosed letter from Alexa. being all wet of the vinegar, and to my adress. I unsealed it, and it was only in the perusal that I percieved it was not for me, but for you; in taking again the cover, I found it was a second cover in, the seal of which was fastened to the first and was directed to you. I make you my excuses on the matter, but the thing was so badly contrived that it was impossible to me at first to forsee it was not for me, recieving dayly Letters from Levant, and that same day this Letter was amongst 4 others I received by other vessels subject also to the quarantine and wet with vinegar.
At same time, I am surprised of what Mr. Ledyard mentions to you about me. I alone procured him the passage on Board of a vessel belonging to the president of the Board of Trade. He had not a single letter of recommendation for this place. The Captain said to Mr. Ledyard that according to the ordinances he could not take him without the usual leave of the Board of Trade, on which he will have his pass at Bureau des Classes de Roy; we went then there, he shewed his pass from Paris mentioning only allant en Italie. These gentlemen told us that their strick orders from the Court were to prevent the passage of any foreigners to Levant but when bearers of a Pass from the Minister of the marine for that purpose, but if the Bureau des Classes would let him go, they would not prevent him; we went to that bureau, the chief is our intimate friend and under some obligation to my Father, but in seeing his pass, he said he could not lett him go but upon an order of the Board of Trade. We returned there and were again refused, tho’ I have an uncle in that office who had done every thing to serve him.

The vessel was to sail the day after; I waited on Mr. Ledyard in the evening, and found him very much disapointed, but seeing no other remedy than to pass via Leghorn, or procure an other pass from Paris, and told him to go to see Mr. Wilkie an English Merchant appointed here by the Turkey Compy. of England for receiving and forwarding the Letters to and from Levant. We went together and I shewed him the house at Seven at night. This gentleman contrived with some inferior officers of the Bureau des Classes, who gave him his Passage, and the day after at ten o Clock in the morning he meeted the vessel on sails in the Road. When the Chief of the Bureau was apprised of it, he complained great deal in his office against this officer, but Mr. Ledyard was happily departed. He came him self to explain me how it was done and made me his excuses.
You can judge by that if Mr. Ledyard is in right of complaining against me, when I have done every thing in my Power for him and leaved all my business a full day to serve him.
You may easily be informed at the ministry of marine how is difficult to obtain leave to pass in the levant by Marseilles.
This moment arrivd a Dutch vessel from Boston with whale oil and staves not to my adress; we have no tobacco unsold here, but Mr. de St. amand Farmer genl. who is here confirms to me that the manufactory of Cette is provided still for some years.
American wheat and flour would meet fine prices and ready sales in the Spanish markets and at Marseilles.
No political news in these quarters; All my Family presents you their respects. I have the honour to be very respectfully Sir of your Excellency the most obedient humble Servant,

Stephen Cathalan Junr.


Mr. Shippen made here so short stay that I could not shew him all the civilities due to your recommendation.

